DETAILED ACTION
Status of the Claims
	This notice of allowance is submitted in response to the amendment filed on 12/17/21.
	Examiner acknowledges Applicant’s Terminal Disclaimer, which was approved by the Office on 12/20/2021.
	Examiner notes that this application is a continuation of 16/102470, which is now US Pat. No. 10943241.
	Examiner further notes Applicant’s priority date of 1/18/06.
	Claims 1-20 were previously cancelled.  Therefore, claims 21-40 are currently pending.
The present application is being examined under the pre-AIA  first to invent provisions. 
Withdrawn Rejections
	The previous double patenting rejection has been withdrawn in response to Applicant’s aforementioned Terminal Disclaimer.
Considerations Under 35 USC 101
	Similar to that of the parent application, the instant claims disclose a method that allows for dynamic ad generation on a webpage based on a data feed. This allows the system to create and display ads “on the fly” in response to a request, and prevents the need to pre-generate and store millions of potential ads to display to a user on a webpage.  As such, the invention describes a technical advantage that integrates it into 
Prior Art Considerations
For reasons similar to that of the parent application, the substance of the claims are deemed to be novel.
As previously noted, McElfresh describes a method for predetermining the optimal placement of ads on a webpage according to their click-through rates (See figure 2).  Conversely, the instant application describes a method for dynamically generating and selecting an ad to be presented on a webpage subsequent to the user accessing the page.  Furthermore, McElfresh does not teach or suggest “receiving, by one or more processors, from a client device and subsequent to the client device accessing a page via a browser or an application executing on the client device, a request…” “responsive to receiving the request for content for presentation within the content slot on the page, determining ... a plurality of parameters corresponding to the request for content ... including a first identifier associated with the client device and a second identifier of the page,” “providing ... the first identifier and the second identifier as inputs to a template selection model for selecting a content item template ... each candidate content item template used to i) generate a content item and ii) identify a category of products,” “selecting ... the content item template to use for generating the content item for presentation within the content slot on the page,” and “selecting, ... to generate the content item, data corresponding to the one or more products of the plurality of products,” “generating, by the one or more processors, using the content item template, the content item by including the data of the one or more products in the 
	In view of paragraphs 10, 16, 33, 58, and 69, and Figures 2 and 3B of McElfresh, the reference describes “a method and system for placement of graphical objects on a page to optimize the occurrence of an event associated with such objects ... us[ing] the performance data to derive a prioritized arrangement of the objects on the page,” “[t]he ad server is therefore attempting to maximize, on average, the revenue resulting from a particular assignment of ads to the page,” and that “the list of possible assignments of ads to particular ad spots is sorted in descending order of expected revenue.” (See McElfresh, paragraphs [0010] and [0058].)  Therefore, McElfresh does not contemplate the claimed subject matter, as recited above. Specifically, McElfresh does not teach or suggest “receiving, by one or more processors, from a client device and subsequent to the client device accessing a page via a browser or an application executing on the client device, a request…” “determining ... a plurality of parameters corresponding to the request for content... including a first identifier associated with the client device and a second identifier of the page,” “providing ... the first identifier and the second identifier as inputs to a template selection model for selecting a content item template ... each candidate content item template used to i) generate a content item and ii) identify a category of products,” “selecting ... the content item template to use for generating the 
	An updated search did not reveal any references prior to Applicant’s priority date that sufficiently anticipate the claims.  
	The NPL reference (Langheinrich et al.) describes various methods for placing ads on webpages, but fails to disclose any of the aforementioned limitations.
	Claim 31 is likewise deemed to be novel for the same reasons noted above.
	For at least these reasons, a rejection under 35 USC 102 or 103 is not warranted.
Conclusion
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER C BUSCH/Examiner, Art Unit 3681    

/MICHAEL W SCHMUCKER/Primary Examiner, Art Unit 3681